Citation Nr: 0021069	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  97-32 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased evaluation for postoperative 
residuals of vagotomy, gastrectomy and gastrojejunostomy due 
to duodenal ulcer disease, currently rated 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel

INTRODUCTION

The veteran had almost continuous active service from January 
1952 to September 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO), which confirmed and continued a 40 
percent evaluation for the veteran's gastrointestinal 
disability.  The veteran appealed from that decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran's postoperative residuals of vagotomy, 
gastrectomy and gastrojejunostomy due to duodenal ulcer 
disease, is manifested by complaints of intermittent 
epigastric pain, very severe at night; with normal bowel 
movements and without other gastrointestinal symptoms 
including gastroesophageal reflux; and without weight loss or 
recurrence of active ulcer. 


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 40 percent 
for postoperative residuals of vagotomy, gastrectomy and 
gastrojejunostomy due to duodenal ulcer disease have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.114, Diagnostic Code 7308 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asserts that his service-connected stomach 
disability has worsened, thereby warranting a higher 
evaluation.  Generally, claims for increased evaluations are 
considered to be well grounded.  A claim that a condition has 
become more severe is well grounded where the condition was 
previously service connected and rated, and the claimant 
subsequently asserts that a higher rating is justified due to 
an increase in severity since the original rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  The Board finds 
that the veteran has presented a well-grounded claim for an 
increased evaluation. 

After examining the record, the Board is also satisfied that 
all relevant facts have been properly developed in regard to 
the veteran's claim and that no further assistance to the 
veteran is required to comply with the duty to assist, as 
mandated by 38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990); Littke v. Derwinski, 1 Vet. App. 90, 
91 (1990).  The veteran has been afforded examinations 
pertinent to his claim, and there is no indication that there 
are other relevant records available which would support the 
veteran's claim.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (1999).  Disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings in 
the Schedule for Rating Disabilities represent as far as can 
practicably be determined the average impairment in earning 
capacity resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.  Moreover, 
each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3.

The Board has reviewed the entire record, and has found 
nothing in the historical record which would lead it to 
conclude that the current evidence of record is not adequate 
for rating purposes.  Moreover, the Board is of the opinion 
that this case presents no evidentiary considerations which 
would warrant an exposition of the remote clinical histories 
and findings pertaining to the disability for which 
entitlement to an increased evaluation is currently 
considered on appeal.  

In reaching its decision, the Board has considered the 
complete history of the veteran's ulcer disability as well as 
the current clinical manifestations and the effect the 
disability may have on the earning capacity of the veteran.  
See 38 C.F.R. §§ 4.1, 4.2 (1999).  However, where an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1995).  Those documents created in proximity to 
the recent claim are the most probative in determining the 
current extent of impairment.  Id.  The most current evidence 
of the present level of the ulcer disability consists of VA 
medical examinations conducted in April 1997, October 1999, 
and January 2000, as well as VA medical treatment records in 
the 1990's through May 1999.  The veteran has also testified 
regarding his increased rating claim during a November 1997 
hearing.  

The report of an April 1997 VA stomach examination shows that 
the veteran reported a long history of peptic ulcer disease 
during service, and in the 1960's he had an episode of severe 
gastrointestinal hemorrhage, with continued problems after 
service.  He reported having had surgery in February 1984 in 
treatment of a severe gastrointestinal hemorrhage.  The 
surgery at that time consisted of gastrectomy, vagotomy and 
gastrojejunostomy.  He reported that he had never had any 
further bleeding.  He reported present complaints of frequent 
heartburn, especially when he eats spicy or greasy food, and 
also on occasion he had acid reflux symptoms.  He was 
presently treated with Carafate, and he used Maalox as 
needed.  On examination, the report noted that the veteran 
weighed 205 pounds and his height was five feet ten inches 
tall; and that he was moderately obese.  The lungs were clear 
to auscultation, and heart rate was 72 per minute, no murmur 
was heard, and blood pressure was 130/80.  Abdominal 
examination revealed no organs or masses to be palpable, and 
no abdominal tenderness.  The report contains a diagnosis of 
postoperative status vagotomy, gastrectomy and 
gastrojejunostomy for duodenal ulcer disease with chronic 
symptoms of intermittent heartburn and occasional 
gastroesophageal reflux.  

During a November 1997 hearing, the veteran testified that he 
had lost 30 to 35 pounds, and presently weighed about 180 
pounds.  He reported that after eating he got a burning for 
which he took Maalox, and once in a while he would get 
nauseated, and that he did not throw up a great amount.  He 
testified that he sometimes had diarrhea, once or twice a 
week.  He testified that he took Carafate medication.  He 
indicated that he had increased symptoms since April.

VA medical treatment records in the 1990's through May 1999 
show complaints and treatment for various complaints and 
conditions, and contain assessments including 
gastroesophageal reflux disease, peptic ulcer disease, 
subtotal gastrectomy, chronic obstructive pulmonary disease, 
chronic sinusitis, asthma, hypertension and degenerative 
joint disease.  

The report of an October 1999 VA gastrointestinal examination 
shows that the veteran reported complaints of intermittent 
epigastric pain, not related to meals or type of food eaten 
and very severe at night.  He reported that when he had 
symptoms he took Maalox, which usually relieved the symptoms.  
He had no other gastrointestinal symptoms.  He reported that 
his bowel movements were normal, and he denied symptoms of 
gastroesophageal reflux.  The report noted that the veteran 
had not had any recent weight loss.  On examination, the 
veteran weighed 195 pounds.  Examination of the abdomen 
revealed an inverted V-shaped scar measuring 12 inches in the 
upper abdomen.  There was slight epigastric tenderness.  No 
organs or masses were palpable in the abdomen.  The report 
contains a diagnosis of postoperative status vagotomy, 
partial gastrectomy, and gastrojejunostomy.  No abnormal 
findings were reported regarding associated blood and urine 
analyses conducted together with the October 1999 
examination.

The November 1999 report of an associated upper 
gastrointestinal series contains findings that after the oral 
ingestion of barium, the esophagus was well filled with no 
intrinsic or extrinsic defect.  No hiatal hernia was 
elicited.  The stomach distended well with a normal mucosal 
pattern.  The report noted that the veteran was status 
gastrojejunostomy. The anastomotic site was not well seen, 
and was not all seen due to overlapping loops of bowel.  No 
definite recurrent ulceration was noted.  

The report of a January 2000 VA gastrointestinal examination 
reviewed the veteran's reported complaints made during 
previous VA examination in October 1999.  The report also 
reviewed findings from that earlier VA examination.  The 
examiner noted that on examination in October 1999, the 
veteran had a normal Hgb of 14.4 and a Hct of 45%.  The 
examiner noted that the veteran was referred for upper 
gastrointestinal series which was performed in November 1999.  
The examiner reviewed the findings of the upper 
gastrointestinal series report, noting that the esophagus was 
well filled with no defects; there was no hiatal hernia 
elicited; the stomach distended well with a normal mucosal 
pattern; and that the veteran was post-gastrojejunostomy, but 
the anastomotic site was not well seen, but no definite 
recurrent ulceration at the site was noted.  The January 2000 
VA gastrointestinal examination contains a diagnosis of 
postoperative status, vagotomy and partial gastrectomy and 
gastrojejunostomy, for which veteran is service connected; 
current upper gastrointestinal series not remarkable.

The veteran's stomach disability is currently evaluated as 40 
percent disabling under 38 C.F.R. § 4.114, Diagnostic Code 
7308, for postgastrectomy syndromes.  Under that code, severe 
symptoms associated with nausea, sweating, circulatory 
disturbances after meals, diarrhea, hypoglycemic symptoms, 
and weight loss with malnutrition and anemia warrant a 60 
percent rating. Moderate symptoms with less frequent episodes 
of epigastric disorders with characteristic mild circulatory 
disturbances after meals, but with diarrhea, and weight loss 
warrant a 40 percent rating.  38 C.F.R. § 4.114, Diagnostic 
Code 7308.
 
Under 38 C.F.R. § 4.114, Diagnostic Codes 7304 (gastric 
ulcer) and 7305 (duodenal ulcer), a moderately severe gastric 
or duodenal ulcer, which is less than severe but with 
impairment of health manifested by anemia and weight loss, or 
with recurrent incapacitating episodes averaging 10 days or 
more in duration at least four or more times a year, warrants 
a 40 percent evaluation.  Severe gastric or duodenal ulcer 
with pain only partially relieved by standard ulcer therapy, 
periodic vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health, warrants a 60 percent 
evaluation.  38 C.F.R. § 4.114, Diagnostic Codes 7304 and 
7305 (1999).  

Under 38 C.F.R. § 4.114, Diagnostic Code 7306, gastrojejunal 
ulcer, a 100 percent rating contemplates pronounced symptoms 
with periodic or continuous pain unrelieved by standard ulcer 
therapy with periodic vomiting, recurring melena or 
hematemesis, and weight loss.  Totally incapacitating.  A 60 
percent rating contemplates severe symptoms which are the 
same as pronounced with less pronounced and less continuous 
symptoms with definite impairment of health.  A 40 percent 
rating contemplates moderately severe symptoms; intercurrent 
episodes of abdominal pain at least once a month partially or 
completely relieved by ulcer therapy, mild and transient 
episodes of vomiting or melena.  38 C.F.R. § 4.114, 
Diagnostic Code 7306 (1999).

The rating schedule specifically directs that ratings under 
Diagnostic Codes 7301 to 7329 inclusive, 7331, 7342 and 7345 
to 7348 inclusive will not be combined with each other.  A 
single evaluation will be assigned under the diagnostic code 
that represents the predominate disability.  38 C.F.R. § 
4.114 (1999).  This regulatory provision clearly would 
preclude the assignment of separate ratings under Codes 7305, 
7306 or 7308.

On the basis of all the evidence in the record, the Board 
finds that the veteran's disability from postoperative 
residuals of vagotomy, gastrectomy and gastrojejunostomy due 
to duodenal ulcer disease, is manifested by intermittent 
epigastric pain, and slight epigastric tenderness.  There is 
no evidence demonstrating the presence of an active duodenal 
ulcer.  The veteran has testified credibly and reported 
during examinations that he has a burning after eating, that 
once in a while he gets nauseated, and did not throw up a 
great amount, and sometimes had diarrhea.  

More recently, during an October 1999 VA examination, he 
reported intermittent epigastric pain, not related to meals 
or type of food eaten, and very severe at night.  At that 
time, however, he reported that he had no other 
gastrointestinal symptoms; with no symptoms of 
gastroesophageal reflux and no abnormal bowel movements.  He 
also reported at that time, that he had not had any weight 
loss, and his weight was noted as 195 pounds.   

On the basis of the veteran's overall disability picture as 
shown by the foregoing, the Board concludes that the criteria 
for an increased rating have not been met.  The veteran's 
disability picture does not more closely approximate the 
schedular criteria for the next higher rating of 60 percent 
under Diagnostic Code 7308, as the record contains no medical 
evidence of severe symptoms associated with nausea, sweating, 
circulatory disturbances after meals, diarrhea, hypoglycemic 
symptoms, and weight loss with malnutrition and anemia.  
During his most recent VA examination, the veteran denied any 
gastrointestinal symptoms other than intermittent epigastric 
pain, which although he reported was very severe at night, 
does not meet the criteria needed for an increase.  

As noted, during the recent November 1999 VA examination, the 
veteran reported  no vomiting or weight loss, and there was 
no anemia noted to be found.  There were no clinical findings 
or diagnostic conclusions which indicated definite impairment 
of health.  Diagnostic testing revealed no definite recurrent 
ulceration or other abnormal findings.  Therefore, the Board 
concludes that assignment of the next higher schedular rating 
of 60 percent is not warranted under Diagnostic Code 7305.  
There is nothing to support a finding that an increased 
evaluation is warranted under that code since there is no 
showing that the veteran's disability is severe.  Similarly, 
the Board does not find clinical findings or diagnostic 
conclusions which indicated severe symptoms with definite 
impairment of health due to marginal (gastrojejunal) ulcer, 
to warrant an increase under 38 C.F.R. § 4.114, Diagnostic 
Code 7306; or symptoms of pain, vomiting, material weight 
loss and hematemesis or melena with moderate anemia, or other 
symptom combinations productive of severe impairment of 
health due to hiatal hernia, to warrant an increase under 38 
C.F.R. § 4.114,  Diagnostic Code 7346. 

The Board notes that under the criteria of Diagnostic Code 
7348, vagotomy with pyloroplasty or gastroenterostomy, a 
maximum rating of 40 percent is warranted for surgery 
followed by demonstrably confirmative post-operative 
complications of stricture or continuing gastric retention.  
As the veteran is already assigned the highest evaluation 
available under this code, an increase is thereby not 
allowable. 38 C.F.R. § 4.114, Diagnostic Code 7348 (1999).

The Board finds no evidence that the appellant's service-
connected ulcer disability presents such an unusual or 
exceptional disability picture as to require an 
extraschedular evaluation pursuant to the provisions of 38 
C.F.R. § 3.321(b) (1999).  There is no evidence that service-
connected ulcer disability interferes markedly with 
employment in a way not contemplated by the schedular rating. 
Nor is there any evidence that it has caused repeated 
hospitalizations, or that there were any other exceptional 
disabling characteristics that would not be addressed by the 
schedular rating criteria.  Accordingly, the Board finds that 
the regular schedular standards applied in the current case 
adequately describe and provide for the appellant's 
disability level for his ulcer disability.

Thus, the Board finds that the preponderance of the evidence 
is against the veteran's claim for an increase.  








ORDER

An increased evaluation for postoperative residuals of 
vagotomy, gastrectomy and gastrojejunostomy due to duodenal 
ulcer disease, is denied.




		
	F. JUDGE FLOWERS 
	Member, Board of Veterans' Appeal

 

